Case 2:19-cv-15421-KSH-CLW Document 15 Filed 04/27/20 Page 1 of 2 PagelD: 52

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

STAVROULA KORONIS,
Plaintiff,
~against-
TDC RESTAURANT CORP. d/b/a GREEK.
CITY, THEODORE CHRISTAKIS and JAMES
CHRISTAKIS,

Defendants.

 

 

Civil Action No.:2:19-cv-15421-KSH-CLW

STIPULATION AND ORDER OF DISCONTINUANCE WITH PREJUDICE

It is hereby stipulated and agreed by and between the undersigned, that whereas no Party

hereto is an infant or an incompetent person for whom a committee has been appointed or a

conservatee, and no person not a Party has an interest in the subject matter of this action, all claims

and cross-claims by or against the Parties in the above entitled action are hereby dismissed and

discontinued with prejudice and without attomeys’ fees, expenses and costs to any Party.

Dated: /- 24/20

BLAU LEONARD LAW GROUP,
LLC

ay bte O.furA

Shelly Leonard, Bq.

111 Town Square Place, Suite 400
Jersey City, New Jersey 07310
(201) 212-6363

Attorneys for Plaintiff

WINGET, SPADAFORA AND

MACE LLP

Heidi Goomick Eq Gootnick, Esq.

45 Broadway, 32™ Floor
New York, New York 10006
(212) 221-6900

Attorneys for Defendants
Case 2:19-cv-15421-KSH-CLW Document 15 Filed 04/27/20 Page 2 of 2 PagelD: 53

a7 G-Pri |
SO ORDERED this day of , 2020

 

 

"Hon. Katharine S. Hayden, U.S.D.1.
